Citation Nr: 1525845	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  11-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and July 2009 rating decisions issued by the RO. The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in November 2014; a transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left knee disorder and entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bilateral hearing loss was manifest during service.

2. Tinnitus was manifest during service.




CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy. Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable in this case.

The Veteran asserts that noise exposure from working on and around large generators during service caused his bilateral hearing loss disability and tinnitus.

Audiometric testing performed during the Veteran's April 1970 pre-induction examination showed the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
5
LEFT
-5
5
-5
5
15

Audiometric testing performed in October 1971 showed the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
0
5
0
5
15
 
Audiometric testing performed in March 1972 showed the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
15
10
15
15

Audiometric testing performed during the Veteran's August 1972 separation examination showed the pure tone thresholds, in decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
0
/
10
LEFT
10
5
0
/
15

Thus, the service treatment records show no complaints or findings of hearing loss disability and there was no evidence of a high frequency loss.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of June 2009 VA examination reflects the Veteran's report that he could not hear and understand his wife well in the home environment. The Veteran reported that he had served as a generator maintenance repair man during his period of service. He experienced high military noise secondary to being around large generators. He stated that hearing protection was offered and occasionally used but that he considered it to be ineffective as the ear muffs were of poor condition. He denied combat noise exposure, gunfire or other similar noise exposure. He denied any history of occupational (following military service he worked in the computer programming/computer industry) or recreational noise exposure. He also reported experiencing constant bilateral tinnitus since his military service

On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
35
45
45
45
50
LEFT
35
45
40
40
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 86 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was mild to severe bilateral sensorineural hearing loss with accompanying bilateral constant tinnitus. The audiologist opined that the Veteran's hearing loss and tinnitus was less likely than not a result of military service. The audiologist explained that give that the Veteran had normal hearing upon entry, discharge as well as throughout his military service, it seemed less likely than not that his current hearing impairment began during military service.

Given its review of the record, the Board finds that service connection for bilateral hearing loss disability is warranted. To that end, the Board notes that the sole purpose of section 3.385 is to define the existence of hearing loss disability for VA purposes.  The regulation does not require the existence of hearing loss disability during service. In this case, the Board is aware that there is no evidence of bilateral sensorineural hearing loss in service.  Simply, characteristic manifestations sufficient to identify the disease (bilateral sensorineural hearing loss) entity were not noted.  Additionally, there is no evidence of sensorineural hearing loss within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309; see also Walker, 708 F.3d at 1339.  

However, the inquiry does not end there because as noted service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Here, the Board is persuaded by the Veteran's competent and credible assertions that his current bilateral sensorineural hearing loss onset in service due to acoustic trauma sustained therein. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006); see also Layno v. Brown, 6 Vet. App. 465 (1994). 

Additionally, the Veteran has also competently and credibly asserted that his tinnitus onset in service and has been continuous since that time. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). Based upon the facts, service connection for bilateral hearing loss disability and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

With regard to the Veteran's claim for entitlement to service connection for left and right knee disorders, the Board finds the June 2009 VA examination inadequate. The examiner concluded that "I am unable to attribute the patient's left knee condition as being related to military service without resorting to speculation  The examiner's rationale was that the Veteran was diagnosed with left chondromalacia of the patella in 1971 but there are no medical records since that time to review regarding left knee pain. The examiner concluded that the right knee condition was not related to events that occurred in military service.  This conclusion was based on a finding that the Veteran was never seen for problems relating to his right knee in service. 

The service treatment records show that on entrance examination in April 1970, the Veteran did not report a pre-existing left knee condition and the clinical evaluation of the lower extremities was normal.  In January 1971, the Veteran reported a history of a left knee injury in 1965 with no problems until 1 1/2 months previously when he fell on the knee.  The diagnosis was chondromalacia patella.  There is no indication of right knee complaints in service.  The Veteran testified that he thought that jumping on equipment aggravated his knees and he noted injury to the knees in high school and college.  

The examiner did not address the fact that while there was no notation of a pre-existing knee condition at entrance, the Veteran in 1971 reported a left knee injury in 1965.  In addition, the examiner indicated that the lack of treatment records in service and after service were at least in part the reason for concluding that the right and left knee disorder were not related to service.  In addition, the opinion does not reflect consideration of the lay evidence of Veteran regarding his activities in service and his contention that his current knee conditions are related to events in service.  See Jones v. Shinseki, 23 Vet. App. 382 (2009) (examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes).  The Board finds that an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate his complaints of left and right knee disorders. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A clinical history should be obtained. After a thorough review of the evidence with due consideration given to the Veteran's reported history of left and right knee disorders, the examiner should provide following opinions with supporting rationale:

a.  Is it at least as likely as not (50 percent probability or better) that the Veteran has right knee disability that had its onset in service due to disease or injury sustained in service or is otherwise related to the Veteran's period of service.

b.  Whether it is clear and unmistakable (obvious, manifest and undebatable) that the Veteran's current left knee disorder pre-existed the Veteran's active service. 

(b) If the answer to (a) is yes, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing left knee disorder was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease. 

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (i.e., probability of 50 percent or more) that any current left knee disorder had its onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury.

In responding, please include a discussion of the Veteran's contention that the knees were aggravated and damaged while in the Army in Germany working on large generators and radar equipment on large trailers that involved jumping up and down of the equipment.  

The examination report must include complete rationale for all opinions and conclusions reached.

2. Then, the RO should readjudicate the Veteran's claims for entitlement to service connection for a left and right knee disorder. If the determinations remain unfavorable to him, he must be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


